EXHIBIT 24 POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2012, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 19, 2013 /s/ Joel F. Gemunder Joel F. Gemunder 98 POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2012, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 20, 2013 /s/ Patrick P. Grace Patrick P. Grace 99 POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2012, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 20, 2013 /s/ Thomas C. Hutton Thomas C. Hutton POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2012, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 20, 2013 /s/ Thomas P. Rice Thomas P. Rice POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2012, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 17, 2013 /s/ Donald E. Saunders Donald E. Saunders POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2012, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 18, 2013 /s/ George J. Walsh III George J. Walsh III POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2012, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 19, 2013 /s/ Frank E. Wood Frank E. Wood POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2012, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 18, 2013 /s/ Walter L. Krebs Walter L. Krebs POWER OF ATTORNEY The undersigned director of CHEMED CORPORATION ("Company") hereby appoints KEVIN J. MCNAMARA and NAOMI C. DALLOB as his true and lawful attorneys-in-fact for the purpose of signing the Company's Annual Report on Form 10-K for the year ended December 31, 2012, and all amendments thereto, to be filed with the Securities and Exchange Commission.Each of such attorneys-in-fact is appointed with full power to act without the other. Dated: February 15, 2013 /s/ Andrea R. Lindell Andrea R. Lindell
